Citation Nr: 0820142	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  04-24 301	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

Entitlement to service connection for bilateral shin splints.

Entitlement to service connection for bilateral fallen 
arches.

Entitlement to an initial disability rating in excess of 
30 percent for asthma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from May 1998 to May 2002.

This appeal was previously before the Board of Veterans' 
Appeals (Board) in April 2007, when the issues listed above 
were remanded for additional evidentiary development.  Such 
development having been accomplished, the veteran's claims 
have been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The veteran does not have a current disability involving 
her legs.

2.  Bilateral pes planus pre-existed the veteran's period of 
service and was not permanently aggravated during her 
service.

3.  The veteran does not require treatment with systemic 
corticosteroids for control of her asthma and her pulmonary 
function test results are within normal limits


CONCLUSIONS OF LAW

1.  In the absence of a current disability involving the 
veteran's legs, service connection must be denied.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).

2.  Service connection for bilateral pes planus is not 
warranted.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2007).

3.  A disability rating greater than 30 percent for asthma is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.96, 4.97, Diagnostic Code 6602 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Review of the claims file 
shows that the veteran was informed of these elements in a 
letter of June 2002 prior to the initial adjudication of her 
claims.  

The RO provided the veteran with the regulatory provisions 
governing service connection and the assignment of disability 
ratings, as well as the substance of the regulation 
pertaining to the VA's duties to notify and assist in a 
Statement of the Case dated in April 2004.  The veteran was 
informed of the law governing the assignment of disability 
ratings and effective dates in a May 2007 letter.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding a claim for an increased evaluation, VA must notify 
the veteran that the evidence required to substantiate the 
claim includes evidence demonstrating a worsening or increase 
in the severity of the disability and the effect that 
worsening has on the claimant's employment and daily life, 
general notice that a disability rating is determined by 
application of the relevant Diagnostic Code, of criteria 
required under the applicable Diagnostic Code or under 
alternate Diagnostic Codes which would not be satisfied if 
the claimant demonstrated a noticeable worsening and effects 
of such worsening on employment and daily life, and of the 
types of medical and lay evidence which may be relevant to 
substantiate such contentions.  See Vazquez-Flores v. Peake 
(Vazquez), 22 Vet. App. 37 (2008).  In this case, the RO 
certified the veteran's claim to the Board of Veterans' 
Appeals (Board) prior to the promulgation of Vazquez-Flores, 
so it is not surprising that the veteran has not received 
notice tailored to this precedent.  However, in light of the 
circumstances, the Board holds that this deficiency is not 
prejudicial to the veteran's appeal.  The veteran has been 
informed of the specific rating criteria pertinent to her 
disabilities upon multiple occasions.  Furthermore, review of 
her written contentions shows that she has demonstrated 
actual understanding of these factors and has crafted her 
arguments to address the effect of her service-connected 
disabilities on her daily life, and employment, etc.  

VA medical records, service medical records and VA medical 
examinations have been obtained in support of the veteran's 
claims.  Following the Board's prior remand, we are satisfied 
that all relevant evidence to support the veteran's claims 
has been obtained.  The veteran and her representative have 
presented written statements in support of her claims.  We 
note that the Board's remand requested that the report of a 
June 2000 bone scan, performed during the veteran's period of 
service, be obtained for review.  Upon requesting the report, 
however, the Beaumont Army Medical Center, replied that no 
such record could be located.  However, as the benefit sought 
is denied on other grounds (no current disability), the Board 
finds that this evidentiary deficiency is not material to the 
case.

Upon review of the veteran's service treatment records, the 
Board observes that curiously, the report of the veteran's 
entrance medical examination appears to be missing.  The 
claims file contains multiple references to the April 1998 
examination report, and indeed, specific reference to the 
report and description of its contents are contained in the 
rating decisions, statement of the case, and supplemental 
statements of the case in the claims file.  Additionally, 
reports of VA examinations which the veteran has undergone 
reflect that various VA examiners have reviewed it, as well.  
Most recently, the September 2007 examiner reviewed and 
commented upon the contents of the veteran's entrance medical 
examination report.  Thus, the file contains adequate 
evidence of the contents of the report, although, not the 
report itself, unfortunately.  Following the June 2007 
examination, the veteran herself submitted a photocopy of the 
first page of the report, stating that she had recently 
reviewed it in her file.  In light of the unusual 
circumstances involved, in that it appears that the veteran 
herself has a copy of the complete report, she is encouraged 
to submit a copy of the remaining page or pages, so that her 
complete service treatment records may again be available for 
review by adjudicators in any future claim.

All relevant records and contentions have been carefully 
reviewed.  The veteran does not contend that there are and 
the Board has not identified any further areas of inquiry 
pertinent to the issues resolved in this decision.  Thus, the 
Board concludes that VA has satisfied its duties to notify 
and assist, and additional development efforts would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Service connection

The veteran contends that she has suffered from painful shin 
splints ever since service.  She variously contends either 
that her congenitally flat feet were aggravated by the 
demands of service or that she developed flat feet as a 
result of the physical demands of service, to include having 
been provided with poorly-fitting boots and shoes in service.  

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

Bilateral shin splints

A threshold requirement for the grant of service connection 
for any disability is that the disability claimed must be 
shown present.  38 U.S.C.A. §§ 1110, 1131.  The Court has 
interpreted the requirement of current disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a 
present disability there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

As noted above, the veteran contends that she suffered from 
shin splints in service.  Indeed, review of her service 
medical records reflects complaints of pain in her shins and 
legs.  However, there is no objective medical evidence 
showing that she has a current disability involving shin 
splints.  Post-service VA medical records are negative for a 
disability involving her legs.  Upon VA examination in 
September 2007, the examiner found no residuals of shin 
splints.  X-ray studies of both lower legs were interpreted 
as normal.  

Although the veteran currently complains of pain in her lower 
legs, and the Board in no way wishes to minimize these 
complaints, in the absence of a current disability, a grant 
of service connection is prohibited under law.  The veteran 
is not shown to have particular medical expertise and thus is 
not competent to attribute her leg pain to a particular 
medical diagnosis.  Generally, lay persons ostensibly 
untrained in medicine can provide personal accounts of 
symptomatology, but cannot provide evidence constituting a 
medical conclusion, such as an opinion as to the medical 
characteristics of symptoms or the etiology of a disease.  
For the most part, medical testimony must be provided by 
someone qualified as an expert by knowledge, skill, 
experience, training, or education.  Layno v. Brown, 5 Vet. 
App. 465, 469 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  In this case, the medical evidence shows no 
current and chronic disability involving the veteran's legs; 
therefore, service connection must be denied.

Bilateral fallen arches

Review of the veteran's service medical records shows that 
she had "mild" pes planus (also flat feet or fallen arches) 
upon the general medical examination conducted prior to her 
entry into service.  [It is the now-missing second page of 
the examination report which contains the notation, rather 
than the first page, of which the veteran has submitted a 
copy.]  Her service medical records contain multiple 
complaints of foot and ankle pain, much of which was 
attributed to plantar fasciitis.  Current treatment reports 
confirm the presence of mild bilateral pes planus.  

The report of a September 2007 VA examination reflects that 
the veteran provided a history of having had bilateral pes 
planus prior to entrance into service and that she was given 
ill-fitting boots during service, to which she attributes the 
worsening of her symptoms.  She reported that she was only 
able to walk about a block due to constant foot pain.  Upon 
examination, the examiner noted mild pes planus in the left 
foot.  Her Achilles tendons were aligned within normal limits 
on both feet.  No hallux valgus, bunions, callus, hammertoe, 
claw toe, tenderness, edema, erythema, tissue loss, or 
unusual shoe wear was noted with regard to either foot.  
There was no discomfort or difficulty with range of motion 
testing, and no palpable deformities or instability with 
either foot.  X-ray studies of both feet were interpreted as 
showing no significant abnormality and no changes were noted 
when compared with previous X-rays taken in 2004.  The 
examiner rendered a diagnosis of "congenital pes planus with 
symptomatology," and opined that the veteran's pes planus 
was not worsened beyond the natural progression of the 
disease during her military service.  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.

A veteran is presumed to be in sound condition when examined 
and accepted into the service except for defects or disorders 
noted when examined and accepted for service or where clear 
and unmistakable evidence establishes that the injury or 
disease existed before service.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b); Crowe v. Brown, 7 Vet. App. 238 (1994).

In Crowe, the Court indicated that the presumption of 
soundness attaches only where there has been an induction 
medical examination, and where a disability for which service 
connection is sought was not detected at the time of such 
examination.  The Court held that the regulation provides 
expressly that the term "noted" denotes only such 
conditions as are recorded in examination reports, and that 
history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions.  38 C.F.R. § 3.304(b)(1).  Crowe, 7 Vet. 
App. at 245.

Based upon the above, the Board finds that the veteran's pes 
planus pre-existed her active duty service.  The presumption 
of soundness cannot attach to the condition of the veteran's 
feet, because the clear and unmistakable evidence of mild pes 
planus at the time of her entrance into service contained in 
the report of the entrance examination and her own statements 
during the VA examination rebuts any presumption that her 
feet were normal prior to her service.  The examiner's 
specific diagnosis of the veteran's disability as congenital 
in nature also tends to rebut the presumption of soundness.  

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); 38 C.F.R. § 3.306(a).  Evidence of the veteran 
being asymptomatic on entry into service, with an 
exacerbation of symptoms during service, does not constitute 
evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 
320, 323 (1991).  If the disorder becomes worse during 
service and then improves due to in-service treatment to the 
point that it was no more disabling than it was at entrance 
into service, the disorder is not presumed to have been 
aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 
(1996).

The Board next finds that the veteran's pes planus was not 
aggravated by service, as the evidence does not support a 
finding of a permanent increase in severity during service.  
Rather, the level of disability involved has been 
characterized as "mild" throughout service and after 
service.  Regarding the veteran's reported increase in foot 
pain, the Board notes again that she is not a medical expert 
and thus not qualified to attribute her increase in foot pain 
to pes planus versus another medical disorder, such as the 
plantar fasciitis, from which she is also shown to suffer.  
Espiritu.
 
The preponderance of the evidence is against the veteran's 
claim for service connection for bilateral pes planus and the 
appeal is denied.

Increased rating for asthma

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In evaluating claims for increased ratings, we must 
evaluate the veteran's condition with a critical eye toward 
the lack of usefulness of the body or system in question.  
38 C.F.R. § 4.10.  

Because the level of a veteran's disability may fluctuate 
over time, the VA is required to consider the level of the 
veteran's impairment throughout the entire appeal period.  In 
this respect, staged ratings are a sensible mechanism for 
allowing the assignment of the most precise disability 
rating-one that accounts for the possible dynamic nature of 
a disability while the claim works its way through the 
adjudication process.  O'Connell v. Nicholson, 21 Vet. App. 
89 (2007).  In another relevant precedent, the Court noted 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  In reaching this 
conclusion, the Court observed that when a claim for an 
increased rating is granted, the effective date assigned may 
be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that 
an increase in disability had occurred within that timeframe.  
38 U.S.C.A. § 5110; Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Review of the record reveals that service connection for 
asthma was granted on the basis that asthma was first 
documented during service.  Post-service VA treatment records 
reflect that the veteran is prescribed Albuterol, an inhalant 
for the treatment of asthma, which she is instructed to use 
four times a day.  She also takes Combivent and Flunisole 
inhalant daily.  Other than the prescriptions and their 
routine renewal, no particular complaints or treatment 
pertaining to asthma is reflected in her VA treatment 
records.  

During the September 2007 VA examination, the veteran 
reported that she feels her asthma is exacerbated by seasonal 
changes.  She reported that she took Albuterol four times 
daily, regardless of symptomatology.  Upon clinical 
examination, her chest was bilaterally symmetric with regular 
and rhythmic respirations without abnormality.  Her lungs 
were clear with good air movement; no wheezes, crackles or 
friction rubs.  Pulmonary function testing conducted in 
October 2007 was within normal limits.  

Governing criteria provide that a 30 percent rating will be 
assigned in the case of pulmonary function testing showing an 
FEV-1 (Forced Expiratory Volume in one second) of 56 to 
70 percent predicted, or, FEV-1/FVC (Forced Expiratory Volume 
in one second to Forced Vital Capacity) of 56 to 70 percent, 
or; daily inhalation or oral bronchodilator therapy, or 
inhalational anti-inflammatory medication under the criteria 
used for rating bronchial asthma.  38 C.F.R. § 4.97, 
Diagnostic Code 6602.  

A higher disability rating could be assigned upon a showing 
of FEV-1of 40-55 percent predicted or FEV-1/FVC of 40-
55 percent, or at least monthly visits to a physician for 
required care of exacerbations, or intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids (60 percent); or FEV-1 less than 40 percent 
predicted, or; FEV-1/FVC less than 40 percent, or more than 
one attack per week with episodes of respiratory failure, or 
requiring daily use of systemic (oral or parenteral) high 
dose corticosteroids or immuno-suppressive medications 
(100 percent) under Diagnostic Code 6602.  

The currently-assigned 30 percent disability rating was 
assigned on the basis that she requires daily bronchodilator 
therapy, the Albuterol, Combivent and Flunisole.  A higher 
disability rating based on her medication requirements is not 
warranted because she does not require treatment with 
systemic corticosteroids for control of her asthma.  As her 
pulmonary function tests were within normal limits, a higher 
disability rating is not warranted on this basis either.  
Thus, the preponderance of the evidence is against the 
assignment of a disability rating greater than 30 percent.  
The appeal is denied.


ORDER

Service connection for bilateral shin splints is denied.

Service connection for bilateral pes planus is denied.

A disability rating in excess of 30 percent for asthma is 
denied.


____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


